Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered October 26, 1988, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The record reveals that at the plea allocution, the defendant knowingly, intelligently, and voluntarily waived his right to appeal as a condition of his plea agreement (see, People v Seaberg, 74 NY2d 1). Bracken, J. P., Lawrence, Miller and Copertino, JJ., concur.